Case 20-41308          Doc 34     Filed 03/10/20 Entered 03/10/20 11:41:23                     Main Document
                                               Pg 1 of 8


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,1                           )   Case No. 20-41308-659
                                                        )
                        Debtors.                        )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

                         DEBTORS’ MOTION FOR LEAVE TO EXCEED
                      PAGE LIMITATIONS IN THEIR FIRST DAY MOTIONS

                 Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this motion (this “Motion”):

                                              Relief Requested

                 1.       By this Motion, the Debtors seek entry of a final order (the “Proposed

Order”),2 pursuant to sections 105(a), 363, and 507 of title 11 of the United States Code

(the “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of Bankruptcy



1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
2
    A copy of the Proposed Order will made available on the Debtors’ case information website at
    http://cases.primeclerk.com/foresightenergy.
Case 20-41308       Doc 34    Filed 03/10/20 Entered 03/10/20 11:41:23           Main Document
                                           Pg 2 of 8


Procedure (the “Bankruptcy Rules”), authorizing the Debtors to exceed the page limitations in

their first-day pleadings.

                                       Jurisdiction and Venue

               2.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and Rule 9.01(B) of the Local Rules of the United States District Court for the

Eastern District of Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is a core proceeding pursuant to 28 U.S.C. §157(b).

               3.      The statutory and legal predicates for the relief requested herein are

sections 105(a), 363, and 507 of the Bankruptcy Code and Bankruptcy Rules 6003 and 6004.

                                            Background

               4.      On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.

               5.      The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.              Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.




                                                 2
Case 20-41308       Doc 34      Filed 03/10/20 Entered 03/10/20 11:41:23                 Main Document
                                             Pg 3 of 8


               6.      Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor-in-possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),3

each filed contemporaneously herewith.

                                     Basis for Relief Requested

               7.      Rule 9004(C) of the Local Rules of Bankruptcy Procedure for the Eastern

District of Missouri (the “Local Bankruptcy Rules”) states that “Without leave of Court, no

motion, memorandum or brief shall exceed 15 pages exclusive of the signature page, certificate

of service and attachments.” Due to the complexity and size of the Debtors’ chapter 11 cases,

the Debtors submit that an extension of the page limitation is warranted. Specifically, the

following pleadings (the “First Day Motions”) may exceed the page limitations imposed by

Local Bankruptcy Rule 9004(C):

                            a. Debtors’ Motion for Entry of an Order Authorizing Joint
                               Administration of Chapter 11 Cases [Docket No. 3];

                            b. Debtors’ Motion for Entry of an Order (A) Extending the Time to
                               File Schedules and Statements; (B) Extending the Time to
                               Schedule the Meeting of Creditors; (C) Partially Waiving the
                               Requirements to (I) File Equity Lists and (II) Provide Notice to
3
       The First Day Declarations are being filed in support of this Motion and are incorporated herein by
       reference. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
       them in the First Day Declarations.



                                                     3
Case 20-41308   Doc 34   Filed 03/10/20 Entered 03/10/20 11:41:23        Main Document
                                      Pg 4 of 8


                         Equity Security Holders; (D) Authorizing the Debtors to File a
                         Consolidated List of the Debtors’ 30 Largest Unsecured
                         Creditors; (E) Authorizing the Debtors to File a Consolidated and
                         Redacted List of Creditors in Lieu of Submitting Separate and
                         Reformatted Creditor Matrices for Each Debtor; (F) Approving
                         the Form and Manner of Notifying Creditors of Commencement of
                         These Chapter 11 Cases; and (G) Granting Related Relief [Docket
                         No. 10];

                     c. Debtors’ Motion for Entry of an Order (A) Establishing
                        Procedures for Interim Compensation and Reimbursement of
                        Expenses of Retained Professionals and (B) Granting Related
                        Relief [Docket No. 14];

                     d. Debtors’ Motion for Entry of Interim and Final Orders
                        Determining Adequate Assurance of Payment for Future Utility
                        Services [Docket No. 13];

                     e. Debtors’ Motion for Entry of Interim and Final Orders (A)
                        Authorizing Payment of Prepetition Taxes and Fees and (B)
                        Granting Related Relief [Docket No. 12];

                     f. Debtors’ Motion for Entry of Interim and Final Orders (A)
                        Authorizing the Debtors to (I) Maintain, Continue, and Renew
                        Their Existing Insurance Program and (Ii) Honor Certain
                        Prepetition Obligations in Respect Thereof and (B) Granting
                        Related Relief [Docket No. 11];

                     g. Debtors’ Motion for Entry of Interim and Final Orders (A)
                        Authorizing the Debtors to Maintain Existing Customer Programs
                        and Honor Certain Prepetition Obligations Related Thereto and
                        (B) Granting Related Relief [Docket No. 7];

                     h. Debtors’ Motion for Entry of Interim and Final Orders (A)
                        Authorizing the Debtors to (I) Perform Under Existing Coal Sale
                        Contracts in the Ordinary Course of Business and (I) Enter Into
                        and Perform Under New Coal Sale Contracts in the Ordinary
                        Course of Business and (B) Granting Related Relief [Docket No.
                        8];

                     i. Debtors’ Motion for Entry of an Order (A) Establishing Certain
                        Notice, Case Management, and Administrative Procedures and (B)
                        Granting Related Relief [Docket No. 16];

                     j. Debtors’ Motion for Entry of Interim and Final Orders (A)
                        Authorizing Debtors to Pay Prepetition Wages and Workforce



                                          4
Case 20-41308   Doc 34   Filed 03/10/20 Entered 03/10/20 11:41:23       Main Document
                                      Pg 5 of 8


                         Obligations, (B) Authorizing Debtors to Maintain Workforce
                         Programs and Pay Related Obligations, and (C) Granting Related
                         Relief [Docket No. 6];

                     k. Debtors’ Motion for Entry of Interim and Final Orders (A)
                        Authorizing Debtors to Continue and Renew Surety Bond Program
                        and (B) Granting Related Relief [Docket No. 9];

                     l. Debtors’ Motion for Entry of Interim and Final Orders (A)
                        Authorizing Debtors to Pay Prepetition Claims of Trade and Lien
                        Claimants and Authorizing Payment Procedures Related Thereto,
                        (B) Authorizing Debtors to Pay Royalty and Leasehold Claims, (C)
                        Granting Administrative Expense Priority Status to Outstanding
                        Orders, and (D) Granting Related Relief [Docket No. 5];

                     m. Debtors’ Motion for Entry of Interim and Final Orders (A)
                        Authorizing Continued Use of the Debtors’ Existing Cash
                        Management System; (B) Authorizing Use of Existing Bank
                        Accounts and Business Forms; (C) Granting a Limited Waiver of
                        Requirements of Section 345(B) of the Bankruptcy Code; (D)
                        Authorizing Continuation of Ordinary Course Intercompany
                        Transactions; (E) Granting Administrative Expense Priority Status
                        to Postpetition Intercompany Claims; and (F) Granting Related
                        Relief [Docket No. 4];

                     n. Debtors' Motion for Interim and Final Orders (A) Authorizing the
                        Debtors to (I) Obtain Post-Petition Financing, (II) Grant Senior
                        Secured Priming Liens and Superpriority Administrative Expense
                        Claims, and (III) Utilize Cash Collateral, (B) Granting Adequate
                        Protection to the Prepetition Secured Parties, (C) Modifying the
                        Automatic Stay; (D) Scheduling Final Hearing; and (D) Granting
                        Related Relief [Docket No. 29];

                     o. Debtors’ Application for Entry of an Order Authorizing the
                        Retention and Employment of Paul, Weiss, Rifkind, Wharton &
                        Garrison LLP as Counsel to the Debtors and Debtors in
                        Possession Effective as of the Petition Date [Docket No. 33];

                     p. Debtors’ Application Pursuant to Sections 327(A) and 329(A) of
                        the Bankruptcy Code, Bankruptcy Rules 2014(A) and 2016(B), and
                        Local Bankruptcy Rules 2014(A) and 2016-1, for an Order
                        Authorizing the Debtors to Retain and Employ Armstrong
                        Teasdale LLP as Co-Counsel Effective as of the Petition Date
                        [Docket No. 19];




                                         5
Case 20-41308        Doc 34   Filed 03/10/20 Entered 03/10/20 11:41:23           Main Document
                                           Pg 6 of 8


                           q. Debtors’ Application for Authority to Employ and Retain Jefferies
                              LLC as Investment Banker for the Debtors Nunc Pro Tunc to the
                              Petition Date [Docket No. 32];

                           r. Debtors’ Application for Authority to Employ and Retain FTI
                              Consulting, Inc. as Restructuring Financial Advisor to the Debtors
                              Nunc Pro Nunc to the Petition Date [Docket No. 31].

                           s. Debtors’ Application for Entry of an Order Authorizing the
                              Retention and Employment of Prime Clerk, LLC as Claims and
                              Noticing Agent and Administrative Advisor for the Debtors and
                              Debtors and Possession Effective as of the Petition Date [Docket
                              No. 20].

                           t. Debtors’ Motion for Entry of an Order Authorizing the Retention
                              and Compensation of Certain Professionals Utilized in the
                              Ordinary Course of Business [Docket No. 15].

               8.      Further, Bankruptcy Code section 105(a) states that “[t]he court may issue

any order, process or judgment that is necessary or appropriate to carry out the provisions of this

title.” 11 U.S.C. § 105(a). The Debtors submit that it is appropriate for the Court to use its

equitable power to grant the relief requested herein.

               9.      The Debtors believe that additional pages are necessary to adequately and

fully provide the Court with all the necessary facts and supporting legal arguments in such First

Day Motions.

               10.     Courts in this district have routinely granted motions to file pleadings in

excess of the page limits specified by local rules where, as in the instant case, the issues

addressed are significant and complex. See, e.g., In re Payless Holdings LLC, No. 19-40883

(KAS) (Bankr. E.D. Mo. March 15, 2019) [Docket No. 573] (order permitting first day motions

to exceed page limitation in Local Rule 9004(C)); In re Armstrong Energy, Inc., No. 17-47541

(KAS) (Bankr. E.D. Mo. Nov. 8, 2017) [Docket No. 144] (same); In re Payless Holdings LLC,

No. 17-42267 (KAS) (Bankr. E.D. Mo. April 5, 2017) [Docket No. 66] (same); In re Total




                                                 6
Case 20-41308        Doc 34    Filed 03/10/20 Entered 03/10/20 11:41:23             Main Document
                                            Pg 7 of 8


Hockey, Inc., No. 16-44815 (CER) (Bankr. E.D. Mo. July 8, 2016) [Docket No. 51] (same); In re

Peabody Energy Corp., No. 16-42529 (BSS) (Bankr. E.D. Mo. Apr. 13, 2016) [Docket No. 44]

(same); In re Noranda Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo. Feb. 12, 2016)

[Docket No. 123] (same); and In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Jan.

21, 2016) [Docket No. 155] (same). The Debtors submit that the circumstances of these chapter

11 cases warrant granting similar relief, and that doing so is in the best interests of the Debtors,

their estates, their creditors, and their stakeholders, and therefore should be granted.

                                               Notice

               11.     Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated

basis; (s) counsel to the Committee; and (t) any party that has requested notice pursuant to

Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Motion and any order

entered hereon will be served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In light

of the nature of the relief requested herein, the Debtors submit that no other or further notice is

necessary.




                                                  7
Case 20-41308       Doc 34     Filed 03/10/20 Entered 03/10/20 11:41:23             Main Document
                                            Pg 8 of 8


               WHEREFORE, the Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other relief as is just and proper.


Dated:   March 10, 2020             Respectfully submitted,
         St. Louis, Missouri
                                    ARMSTRONG TEASDALE LLP

                                     /s/ Richard W. Engel, Jr.
                                    Richard W. Engel, Jr. (MO 34641)
                                    John G. Willard (MO 67049)
                                    Kathryn R. Redmond (MO 72087)
                                    7700 Forsyth Boulevard, Suite 1800
                                    St. Louis, Missouri 63105
                                    Tel: (314) 621-5070
                                    Fax: (314) 621-5065
                                    Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                            - and -

                                    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                    Paul M. Basta (pro hac vice admission pending)
                                    Alice Belisle Eaton (pro hac vice admission pending)
                                    Alexander Woolverton (pro hac vice admission pending)
                                    1285 Avenue of the Americas
                                    New York, New York 10019
                                    Tel: (212) 373-3000
                                    Fax: (212) 757-3990
                                    Email: pbasta@paulweiss.com
                                           aeaton@paulweiss.com
                                           awoolverton@paulweiss.com

                                    Proposed Counsel to the Debtors and
                                    Debtors in Possession




                                                  8
